Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 2, 2022

                                    No. 04-22-00409-CV

                                     Jim KIRKLAND,
                                         Appellant

                                             v.

                               V & S TOTAL TRADE, LLC,
                                       Appellees

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2022 CV01025
                             Kevin Henderson, Judge Presiding


                                      ORDER
       Pending before the court in cause number 04-22-00409-CV is appellant Jim Kirkland’s
motion to consolidate and accompanying request for an extension of time to file appellant’s
brief. Appellant Jim Kirkland asserts that the instant case and cause number 04-22-00410-CV,
wherein Joe Kirkland is the appellant, are companion cases and should be consolidated. The
court GRANTS appellant’s motion for extension of time to file an appellant’s brief and
ORDERS appellant’s brief to be filed by January 5, 2023. The court holds under advisement
appellant’s motion to consolidate. If appellee desires, it may file a response to appellant’s
motion to consolidate by December 7, 2022.


                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court